 



Exhibit 10.2.3
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Canadian LNP Consortium Inc.
Jacques R. Sarrazin, President
 

          Telephone: (613) 823-0144   Facsimile: (613) 823-1169  
JR.Sarrazin@reogers.ca

December 18, 2006
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166 USA

Attention:   Michael O’Connor
Vice President, Customer Relations   Re:   Amendment No. 59

Dear Mr. O’Connor:
We write with reference to our meeting of October 3, 2006, at which meeting the
Canadian LNP Consortium Inc. (“Customer”) and NeuStar, Inc. (“NeuStar”)
discussed a number of matters concerning the Contractor Services Agreement for
NPAC/SMS entered into by and between NeuStar and Customer effective as of
May 19, 1998, as amended (the “Master Agreement”), including SOW 52 (CA) (Test
Bed), SOW 54 (CA) (WNP Implementation), and SOW 55 (CA) (Implementation of
NPAC/SMS Rel. 3.3) (the “Instant SOWs”). In this letter (“Letter Agreement”),
the Customer and NeuStar wish to formalize the understandings reached by the
parties during the October 3 discussions.
All capitalized terms not defined herein shall have the meanings ascribed
thereto in the Master Agreement.
In consideration of the mutual agreements of the Parties, the premises and
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, the
Customer and NeuStar agree as follows, provided that Customer and NeuStar reach
final agreement on and execute the Instant SOWs:
1. Amendment to Exhibit E of Master Agreement
The Master Agreement is hereby amended as follows:

(a)   In Schedule 1, Section 2 of Exhibit E, under the Service Element entitled
“TN Porting Event”, the following is hereby added beneath the table entitled “TN
Porting Event Charges”:

PRIVILEGED AND CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
“Notwithstanding the pricing set forth in the above table (the “Standard
Pricing”) if, in any calendar year during the term of the Agreement, the number
of TN Porting Events executed by or on behalf of Canadian Users in such calendar
year exceeds [***] , the TN Porting Event price for all TN Porting Events
occurring in that calendar year only shall equal the price set forth immediately
to the right of the Tier (or Tiers) corresponding to the cumulative TN Porting
Events set forth below.

                                              Price in USD for                  
  each TN Porting                     Event Within Tier                     for
Annual Volume                     Exceeding [***] in Applicable Tiers   Tier
Start*   Tier End*   a Calendar Year
Tier 1
    0       2,200,000     $ [***]  
Tier 2
    2,200,001       4,400,000     $ [***]  
Tier 3
    4,400,001       6,600,000     $ [***]  
Tier 4
    6,600,001       8,800,000     $ [***]  
Tier 5
    8,800,001       11,000,000     $ [***]  
Tier 6
    11,000,001       13,200,000     $ [***]  
Tier 7
    13,200,001       15,400,000     $ [***]  
Tier 8
    15,400,001       17,600,000     $ [***]  
Tier 9
  17,600,001 and above     N/A     $ [***]  

While the foregoing temporary pricing (“Temporary Pricing”) for annual TN
Porting Events applies to all TN Porting Events executed in such calendar year
in which the total number of TN Porting Events exceeds [***] , such temporary
pricing shall be computed, apportioned, and paid after the end of the calendar
year in which the total number of TN Porting Events exceeds $ [***] . As a
result, Contractor shall, within sixty (60) days after the end of such calendar
year (or within sixty (60) days of the date of expiry or termination of this
Agreement, if such expiry or termination does not occur at the end of a calendar
year), pay to Customer, or, if directed by Customer, to the Canadian Users in
accordance with such direction, that amount equal to $ [***] .
Notwithstanding the foregoing, if, in any calendar year, the number of TN
Porting Events executed by or on behalf of Canadian Users in such calendar year
exceeds [***] , then the Temporary Pricing for all TN Porting Events occurring
in that calendar year only shall equal the price set forth immediately to the
right of the Tier (or Tiers) corresponding to the cumulative TN Porting Events
set forth below.

Page 2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                              Price in USD for                  
  each TN Porting                     Event                     for Annual
Volume                     Exceeding [***] in Applicable Tiers   Tier Start*  
Tier End*   a Calendar Year
Tier 1
    0       2,200,000     $ [***]  
Tier 2
    2,200,001       4,400,000     $ [***]  
Tier 3
    4,400,001       6,600,000     $ [***]  
Tier 4
    6,600,001       8,800,000     $ [***]  
Tier 5
    8,800,001       11,000,000     $ [***]  
Tier 6
    11,000,001       13,200,000     $ [***]  
Tier 7
    13,200,001       15,400,000     $ [***]  
Tier 8
    15,400,001       17,600,000     $ [***]  
Tier 9
  17,600,001 and above     N/A     $ [***]  

While the foregoing Temporary Pricing for annual TN Porting Events applies to
all TN Porting Events executed in such calendar year in which the total number
of TN Porting Events exceeds [***], such temporary pricing shall be computed,
apportioned, and paid after the end of the calendar year in which the total
number of TN Porting Events exceeds [***]. As a result, Contractor shall, within
sixty (60) days after the end of such calendar year (or within sixty (60) days
of the date of expiry or termination of this Agreement, if such expiry or
termination does not occur at the end of a calendar year), pay to Customer, or,
if directed by Customer, to the Canadian Users in accordance with such
direction, that amount equal to [***] $ [***]. For greater certainty, such
payments shall be issued in Canadian funds at the then prevailing exchange rate
prescribed under this Agreement, and shall be paid to or as directed by
Customer, which direction shall be delivered by Customer to Contractor within
the first thirty (30) days of the end of each calendar year.”

(b)   The second and third sentences in the paragraph immediately following
Schedule 1 of Exhibit E are hereby deleted in their entirety.

2. Development of Future Functionality
NeuStar covenants and agrees to make commercially reasonable efforts to develop
and implement all future functionality for the NPAC/SMS such that any
Non-acquired Functionality can, despite being implemented in the Canadian
NPAC/SMS, be rendered inaccessible to the Canadian Users. For the purposes of
this paragraph 2, “Non-acquired Functionality” shall mean all future
functionality, including, without limitation, functionality contained in future
releases of NPAC/SMS Software, which is implemented in the Canadian NPAC/SMS in
cases where the Customer or the Canadian Users have elected not to purchase such
functionality. Notwithstanding the foregoing sentence, and for greater certainty
and without limiting the fifth paragraph of Article 2 of the Master Agreement or
the second paragraph of Section 13.3 of the Master Agreement, if such
Non-acquired Functionality cannot be so rendered inaccessible, and any such
Non-acquired Functionality is implemented in the Canadian NPAC/SMS, the Customer

Page 3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
and the Canadian Users will not be required to pay for, or directly or
indirectly incur any obligation in relation to, any Non-acquired Functionality
that it elects not to purchase.
3. Alternate Pricing Formula
NeuStar and Customer each covenant and agree to make commercially reasonable
efforts to meet and cooperate with each other and such other third parties as
the Parties may mutually agree, and consider in good faith the feasibility,
development, and implementation of a pricing formula and/or allocation mechanism
for the recovery of development costs by NeuStar from the Customer and NeuStar’s
other NPAC/SMS customers, including in connection with Statements of Work, which
accounts for and reflects the respective interests of both of the Parties,
including, without limitation, the relative size, impact, requirements, and
demands of the Canadian service area and the Canadian Users upon NeuStar and
NeuStar’s resources, including without limitation the NPAC/SMS, and such other
factors as either Party may deem relevant.
4. Statements of Work to Implement NANC Change Orders 399 and 400
The Customer agrees to the implementation by NeuStar, in the Canadian NPAC/SMS
Software, of NANC Change Orders 399 and 400, pursuant Statements of Work to be
executed and delivered by the parties and containing such terms and conditions
as are acceptable to the Customer, acting reasonably. Subject to the foregoing,
such Statements of Work shall reflect the following terms:
     (a) NANC Change Order 399

  •   [***]     •   2 new fields: “SV Type” and “Optional Data”     •   turned
on state

     (b) NANC Change Order 400

  •   [***]     •   4 additional parameters for Optional Data field

  •   turned on state

5. Binding Agreements
The Parties expressly acknowledge and agree that all terms and conditions
contained herein, shall constitute binding and enforceable obligations of the
Parties, and the Master Agreement shall and is hereby amended in accordance with
the terms and conditions set forth herein.
6. Consideration

Page 4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Except as amended by this Letter Agreement, the Master Agreement (including,
without restriction, the obligations of the Contractor related to the Canadian
NPAC/SMS) is ratified by the parties hereto. The modifications and amendments
made in this Letter Agreement were negotiated together, are interrelated with,
and each is made in consideration of all of the other terms and conditions
herein, including, without restriction, the obligations of the Contractor
related to the Canadian NPAC/SMS in this Letter Agreement.
7. Miscellaneous

(a)   The contents of this letter, the existence of negotiations between the
parties, and all other matters contemplated hereunder, including use of
Confidential Information, shall be subject to the confidentiality obligations
set forth in Article 15 of the Master Agreement (the terms of which are
incorporated by reference herein).

(b)   Any press releases relating to the subject matter of this letter will be
issued only as agreed to in writing between the Customer and NeuStar. Nothing
contained in this letter will be construed as conferring upon either party,
expressly or by implication, any right or license to use in advertising,
publicity, promotion, marketing, or other similar activity, any name, trade
name, trademark, or other designation including any abbreviation, contraction,
or simulation of the other.

(c)   Each party agrees to comply with all applicable laws and is responsible,
at its sole cost and expense, for obtaining any and all governmental licenses
and approvals applicable to such party that may be required in connection with
this letter.

(d)   This letter shall be construed and enforced according to the substantive
laws of the Province of Ontario, and the laws of Canada applicable therein, and
the parties agree to be subject to the jurisdiction of the courts in the
Province of Ontario if a suit is commenced in connection with this letter.

(e)   The parties are under no legal impediment to the entry of and execution of
their respective obligations under this letter, and each officer executing and
delivering this letter has full power and authority to do so.

(f)   Each party shall bear its own costs and expenses in connection with all
matters relating to this letter, including without limitation fees for its
respective legal counsel, brokers, accountants and other professional advisors.
Neither party is authorized or empowered to obligate the other, nor to incur any
costs or expenses on behalf of the other.

(g)   This letter, consisting of the above terms and conditions, constitutes the
entire agreement between the parties with respect to its subject matter. It may
only be changed or supplemented by a written amendment signed by the authorized
representatives of the parties. If any part of this letter is found invalid or
unenforceable by a court of competent jurisdiction, the remainder of this letter
shall be interpreted so as to reasonably effect the intention of the parties.

Page 5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

(h)   This letter, and any amendment, supplement, restatement or termination of
any provision of this letter, may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument, and this letter
may be delivered by facsimile.

[The next page is the signature page]

Page 6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
IN WITNESS WHEREOF, each of the Parties has, by its duly authorized
representative, executed and delivered this Letter Agreement as of the date
first set forth above.

              Canadian LNP Consortium Inc.    
 
            Signature:   /s/ Jacques Sarrazin              
 
  Name:   Jacques Sarrazin    
 
  Title:   President       Date: December 20, 2006    
 
            NeuStar, Inc.    
 
            Signature:   /s/ Michael O’Connor              
 
  Name:   Michael O’Connor    
 
  Title:   VP-Customer Relations       Date: 19 Dec 2006    

Page 7